DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS files on 11/26/2019.
Claims 1-15 are presented for examination.
This application is a 371 of PCT/EP2018/064332 filed on 05/31/2018.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibson et al. (US 2018/0322319).
hereinafter referred as “Gibson”} teaches multi-resonator radio frequency (RFID) tag overlay as tag recording a dielectric substrate 2 (¶ 43+); electromagnetic resonators {herein fig.# 4-5 show three resonators each with a different frequency} excitable by an external electromagnetic field and respectively arranged on separate spatial locations of said dielectric substrate (see fig.# 4-5; ¶ 51-57+); herein said electromagnetic resonators are arranged on said dielectric substrate forming at least one row {herein an array of resonators} (see fig.# 1), and are configured to resonate at a common resonant frequency, and in that said dielectric substrate defines several predetermined encoding areas that include at least said separate spatial locations, so that data is encoded by the presence/absence of operative electromagnetic resonators on each of said predetermined encoding areas (¶ 47-49, 57-62+).
Gibson also teaches that in the chipless RFID tag the electromagnetic resonators are present in all the encoding areas at equidistant spatial locations, and the method comprises encoding data by physically altering some of said electromagnetic resonators to make them inoperative, said physical alteration being performed by short-circuiting or cutting the electromagnetic resonators, thus providing the logic state “0” to the corresponding so made inoperative electromagnetic resonator (¶ 44-48+).
Re Claim 2: Gibson teaches method and system, wherein said common {herein same} resonant frequency is the fundamental frequency of each of said electromagnetic resonators (¶ 45-56+).
Re Claim 3: Gibson teaches method and system, wherein all of said electromagnetic resonators have substantially the same dimensions, geometry, and composition (¶ 39-45+).

Re Claim 5: Gibson teaches method and system, wherein said electromagnetic resonators are planar electromagnetic resonators that can be excited by means of said external electromagnetic field (¶ 43+).
Re Claim 7: Gibson teaches method and system, wherein said dielectric substrate is a flexible substrate, including plastic substrates and paper substrates (¶ 35, 43, 62+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson et al. (US 2018/0322319) in view of Potyrailo et al. (US 2016/0290944).
The teachings of Gibson have been discussed above. 

Potyrailo et al. teaches resonant sensor and an associated sensing method, wherein the planar electromagnetic resonators are split ring resonators having at least one slit, or S-shaped split ring resonators, or spiral resonators, or open-loop resonators, or any planar resonator that can be excited by an external electromagnetic field (48+, 60+, 97-115+).
In view of Potyrailo et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Gibson that the electromagnetic resonators are split ring resonators so as to enhance the range capability of the circuit and maximize the radiated power.

Allowable Subject Matter
Claims 8-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  although the prior art of record discloses “Information can be recorded in two ways in tag 100, the presence or absence of a resonant structure can be coded as binary "1" or "0" or alternatively multiple resonant structures can be tuned to the same resonant frequency with the resultant attenuation of that region of the chirp reflective of the number of such structures” but fails to specifically teach at least one element for at least propagating an electromagnetic wave providing said external electromagnetic field to the electromagnetic resonators, said at least one element being arranged on said dielectric support to move therewith during said relative movement to adjacent locations to said predetermined encoding areas, such that said at least one element is loaded with the electromagnetic resonators of the predetermined encoding areas; and detection means configured and arranged for detecting the presence/absence of attenuation peaks on said electromagnetic wave, or on an electrical signal associated thereto, induced by the electromagnetic resonators, and also configured for providing, based on said detections, the data encoded in the RFID tag, in the form of a code having at least one bit per predetermined encoding area, and at least two possible alternate logic states per bit determined by the presence/absence of a respective of said attenuation peaks. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang (US 2009/0160654) teaches articles containing chipless RFID elements.
Hattori et al. (US 2015/0235066) teaches article management system.
Van der Wide et al. (US 2015/0199602) teaches radio-frequency identification tags.
Qian et al. (US 2015/0076235) teaches chipless nanotube electromagnetic identification system for anti-counterfeiting.
Karmakar et al. (US 2014/0354414) teaches RFID and apparatus and method therefor.
Wang et al. (US 2012/0223142) teaches RFID device using metamaterial antennas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWYN LABAZE/Primary Examiner, Art Unit 2887